Blandford, Justice.
There is no question of law m this case. The motion for new trial asserts that the verdict of the jury is contrary to and without evidence to support it. While it is apparent from the record that the preponderance of the testimony is against the finding of the jury, yet there is some evidence to support the verdict. The judge of the superior court, in whom the power resides, refused to grant a new trial in this case, and we have no power to disturb his ruling in this regard, unless he has abused his discretion, and we cannot say that he has done so.
Judgment affirmed.